Name: 2009/38/EC: Commission Decision of 13 January 2009 amending Decisions 2001/881/EC and 2002/459/EC as regards the list of border inspection posts in Germany, France, Italy and Austria (notified under document number C(2008) 8995) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  European Union law;  agricultural policy;  trade policy;  animal product;  information and information processing;  tariff policy
 Date Published: 2009-01-17

 17.1.2009 EN Official Journal of the European Union L 13/32 COMMISSION DECISION of 13 January 2009 amending Decisions 2001/881/EC and 2002/459/EC as regards the list of border inspection posts in Germany, France, Italy and Austria (notified under document number C(2008) 8995) (Text with EEA relevance) (2009/38/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second subparagraph of Article 6(4) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular the introductory phrase and Article 6(2)(b) thereof, Whereas: (1) Commission Decision 2001/881/EC of 7 December 2001 drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission (4) sets out a list of border inspection posts for veterinary checks on live animals and animal products introduced into the Community from third countries in the Annex to that Decision (the list of border inspection posts). (2) The list of border inspection posts includes the Traces unit number for each border inspection post. Traces is a computerised system introduced by Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (5). It replaces the previous Animo system, based on the network introduced by Commission Decision 91/398/EEC of 19 July 1991 on a computerised network linking veterinary authorities (Animo) (6), for tracing movements of animals and certain products in intra-Community trade and imports. (3) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products (7) (the Agreement) entered into force on 1 June 2002. Annex 11 to that Agreement concerns measures for the control and notification of certain animal diseases and trade in and imports from third countries of live animals, their semen, ova and embryos. (4) The Agreement provides for the setting up of a Joint Veterinary Committee, made up of representatives of the Parties thereto. That Committee is to consider any matter arising in connection with Annex 11 to the Agreement and with its implementation. It may decide to amend the appendices thereto, in particular with a view to their adaptation and updating. (5) Annex 11 to the Agreement was amended by a new Agreement. That new Agreement was signed and is provisionally applied by the Community on the basis of Council Decision 2008/979/EC of 18 December 2008 on the signing on behalf of the Community and the provisional application of the Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (8). (6) In addition, The Council amended the relevant appendices to Annex 11 to the Agreement by its Decision 2009/13/EC (9) on the Community position on Decision No 1/2008 of the Joint Veterinary Committee set up by the Agreement between the European Community and the Swiss Confederation on trade in agricultural products regarding the amendment of Appendices 2, 3, 4, 5, 6 and 10 to Annex 11 to the Agreement. As a consequence of those amendments, certain border inspection posts in Germany, France, Italy and Austria will have to cease veterinary checks on relevant consignments coming from Switzerland. (7) It is therefore appropriate that the entries for the border inspections posts to Switzerland in Germany: Konstanz StraÃ e and Weil/Rhein; in France: Ferney-Voltaire (GenÃ ¨ve), Saint-Louis BÃ ¢le (airport and road) and Saint-Julien Bardonnex; in Italy: Campocologno, Chiasso (road and rail) and Gran San Bernardo-Pollein; and in Austria: Feldkirch-Buchs, Feldkirch-Tisis and HÃ ¶chst be deleted from the list of border inspection posts set out in the Annex to Decision 2001/881/EC. (8) The list of units in Commission Decision 2002/459/EC of 4 June 2002 listing the units in the Animo computer network and repealing Decision 2000/287/EC (10) includes the Traces unit number of each border inspection post in the Community. In the interests of consistency of Community legislation, that list should, accordingly, be updated to take account of amendments to be made to the Annex to Decision 2001/881/EC so that the information contained in those two Annexes is identical. (9) Decisions 2001/881/EC and 2002/459/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2001/881/EC is amended in accordance with Annex I to this Decision. Article 2 The Annex to Decision 2002/459/EC is amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 January 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 326, 11.12.2001, p. 44. (5) OJ L 94, 31.3.2004, p. 63. (6) OJ L 221, 9.8.1991, p. 30. (7) OJ L 114, 30.4.2002, p. 132. (8) OJ L 352, 31.12.2008, p. 23. (9) OJ L 6, 10.1.2009, p. 89. (10) OJ L 159, 17.6.2002, p. 27. ANNEX I The Annex to Decision 2001/881/EC is amended as follows: 1. in the section on border inspection posts in Germany, the following entries are deleted: Konstanz StraÃ e DE 53199 R HC, NHC U, E, O Weil/Rhein DE 49199 R HC, NHC U, E, O 2. in the section on border inspection posts in France, the following entries are deleted: Ferney Voltaire (GenÃ ¨ve) FR 20199 A HC-T(1)(2), HC-NT, NHC O Saint Louis BÃ ¢le FR 26899 A HC-T(1), HC-NT, NHC O Saint Louis BÃ ¢le FR 16899 R HC-T(1), HC-NT, NHC Saint-Julien Bardonnex FR 17499 R HC-T(1), HC-NT, NHC U, O 3. In the section on border inspection posts in Italy, the following entries are deleted: Campocologno IT 03199 F U Chiasso IT 10599 F HC, NHC U, O Chiasso IT 00599 R HC, NHC U, O Gran San Bernardo Pollein IT 02099 R HC, NHC 4. in the section on border inspection posts in Austria, the following entries are deleted: Feldkirch Buchs AT 01399 F HC-NT(2), NHC-NT Feldkirch Tisis AT 01399 R HC(2), NHC-NT E HÃ ¶chst AT 00699 R HC, NHC-NT U, E, O ANNEX II The Annex to Decision 2002/459/EC is amended as follows: 1. in the section on border inspection posts in Germany, the following entries are deleted: 0149199 R WEIL AM RHEIN 0153199 R KONSTANZ STRASSE; 2. in the section on border inspection posts in France, the following entries are deleted: 0216899 A, R SAINT-LOUIS BÃ LE 0217499 R SAINT-JULIEN BARDONNEX 0220199 A FERNEY  VOLTAIRE (GENEVE); 3. in the section on border inspection posts in Italy, the following entries are deleted: 0300599 F, R CHIASSO 0302099 R GRAN SAN BERNARDO POLLEIN 0303199 F CAMPOCOLOGNO; 4. in the section on border inspection posts in Austria, the following entries are deleted: 1300699 R HÃ CHST 1301399 R, T FELDKIRCH TISIS